Citation Nr: 0617910	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  96-52 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for bowel disorder and sexual dysfunction due to VA surgical 
treatment provided in February 1995.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1976 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.   

The procedural history of this case is rather complex and 
requires some discussion.  Initially, the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 was received in May 
1995.  In a February 1997 rating decision, the RO denied the 
veteran's claim.  The veteran responded with an April 1997 
notice of disagreement.  The RO followed with a statement of 
the case (SOC) in May 1997.  The veteran then filed a VA Form 
9 (substantive appeal) in the same month.  

The appeal reached the Board, and the Board proceeded to 
remand the case for a VA examination and opinion in June 
1998.  After a VA examination and opinion relevant to the 
issue on appeal was performed in July 1998, the RO issue a 
supplemental statement of the case (SSOC) in August 1998 
denying the veteran's claim on the merits.

Upon return of the issue to the Board, the Board again 
remanded the case in April 1999 to search for VA Hospital 
records.  The RO followed with another SSOC in March 2000 
again denying the veteran's claim.

In July 2000, a Board decision confirmed the RO's denial of 
the veteran's claim on the basis that the claim was not well-
grounded.  The veteran subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court").  
The parties filed a Joint Motion for Remand in November 2000, 
requesting that the Court vacate the Board's decision and 
remand the case to the Board because the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA) had eliminated 
the requirement that a claim be well-grounded.  The Board's 
decision had been issued before the VCAA had been enacted.  
The Court granted the joint motion in an Order issued in 
December 2000.  The case was remanded to the Board for 
readjudication in light of this change.    

In a September 2001 decision, the Board again denied the 
veteran's claim on the merits.  

Once again, the veteran appealed the Board's decision to the 
Court.  The Court vacated the Board's September 2001 decision 
in a November 2003 single judge opinion.  Specifically, the 
Court required the VA to provide (1) VCAA notice in 
compliance with 38 U.S.C.A. § 5103(a) and (2) to establish 
that VA Hospital records that were missing from the claims 
folder did not exist or that further efforts to obtain them 
would be futile under 38 C.F.R. § 3.159(c)(2).  

In this regard, the Board must note that the VA hospital in 
question had already clearly stated in a communication to the 
RO that the alleged records cited in the single judge 
decision were not in their possession. 

It appears that in light of such facts, the VA Office of 
General Counsel disagreed with the Court's decision, and on 
behalf of the Secretary, appealed the case to the United 
States Court of Appeals for the Federal Circuit (Federal 
Court).  In a June 2004 action, the Federal Court vacated and 
remanded the Court's previous November 2003 single judge 
opinion that had required VCAA notice and a further search 
for missing VA records.  

Even though the Court's first order (vacating the prior Board 
decision in this case) had itself been vacated by the Federal 
Circuit, the veteran's attorney and a representative of the 
VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion to once again vacate the Board's 
September 2001 decision.  This time however, the Joint Motion 
only requested that the Court order VA to provide adequate 
VCAA notice in compliance with 38 U.S.C.A. § 5103(a) clearly 
in light of recent Court decisions that did not exist at the 
time the Board last adjudicated this case.  It did not 
request that the Court order VA to conduct a further search 
for missing VA treatment records.  In an August 2004 Order, 
the Court granted this Joint Motion. 

As a result, VA was still required to provide adequate VCAA 
notice for the veteran's claim on appeal, but was no longer 
required to establish that missing VA records did not exist 
or that further efforts to obtain them would be futile under 
38 C.F.R. § 3.159(c)(2).  

Upon return from the Court, in October 2005, the Board 
remanded the case for the RO to provide adequate VCAA notice.  
The RO complied by sending a VCAA notice letter to the 
veteran in December 2005.  

Subsequently, in February 2006, the RO issued another SSOC 
again denying the veteran's claim for compensation under 
38 U.S.C.A. § 1151.  The case has been returned to the Board 
and is again ready for appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the claim for compensation 
pursuant to 38 U.S.C.A. § 1151, the Board finds that 
additional development is required.  Although the Board 
regrets that additional delay that will result, a remand is 
necessary to ensure that the veteran receives proper VCAA 
notice under the current standards established by the Court 
at this time.

Changes have been implemented to the applicable law and 
regulations during the course of the appeal in this case.  
Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  The amendment precluded benefits in the 
absence of VA carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of the VA in 
furnishing care, or an unforeseen event.  See Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (September 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002). 

Prior to the October 1, 1997 amendments, the provisions of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
there was no issue as to fault or negligence on the part of 
the VA.  38 U.S.C.A. § 1151 (West 1991).  This "no fault" 
interpretation of the statute and regulations prior to 
October 1, 1997 was implemented by the United States Supreme 
Court in Brown v. Gardner, 513 U.S. 115 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet App. 
584 (1991).  

VA received the veteran's claim for compensation under 38 
U.S.C.A. § 1151 in May 1995, such that it must be adjudicated 
in accordance with the earlier version of 38 U.S.C.A. § 1151 
that was in effect for claims that were filed prior to 
October 1, 1997.  See VAOPGCPREC 40-97.  Neither evidence of 
an unforeseen event nor evidence of VA negligence is required 
in order for this claim to be granted, thus creating any 
easier burden for the veteran. 

However, the December 2005 VCAA notice provided the veteran 
with notice of the evidence necessary to substantiate his 
claim under the current version of 38 U.S.C.A. § 1151, which 
is inapplicable in this case as it is clearly a higher 
standard than the prior standard under the Gardner decision.  
Consequently, VCAA notice must be provided under the version 
of 38 U.S.C.A.  § 1151 and accompanying regulations in effect 
prior to October 1, 1997.     

In light of the very long procedural history of this case 
going as far as the Federal Circuit, the Board believes it 
can not let pass such an inaccuracy. 

Specifically, the VCAA notice should provide that VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 C.F.R. § 3.159(b)(1).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  The notice should also ask the 
appellant to provide any evidence in his possession that 
pertains to the claim. Id.  

As to the evidence necessary to substantiate his claim, the 
RO should provide the following information in a VCAA notice 
letter that describes 38 U.S.C.A. § 1151 and accompanying 
regulations in effect prior to October 1, 1997:

First, the veteran must incur a disease or injury or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, submission to 
a VA examination, or the pursuit of a course of vocational 
rehabilitation.  38 U.S.C.A.  § 1151; 38 C.F.R. § 3.358(a).  
In cases of medical care, proof of actual causation between 
the treatment and the disease or injury is required; the 
disease or injury may not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1).  The "necessary consequences" of 
properly administered medical treatment to which the veteran 
consented are not compensable.  38 C.F.R. § 3.358(c)(3).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(4).

Third, such disease or injury or aggravation thereof must 
result in additional disability.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(b).  The presence of additional disability is 
determined by comparing the state of the veteran's physical 
condition immediately preceding the disease or injury with 
the subsequent physical condition resulting from the disease 
or injury.  38 C.F.R. § 3.358(b)(1).

Accordingly, the case is REMANDED for the following action:

1.	The RO must notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the his claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  The notice should also ask 
the appellant to provide any evidence 
in his possession that pertains to the 
claim.  The notice must comply with 
38 U.S.C.A. §  5103(a) and 38 C.F.R. 
§ 3.159(b)(1), in addition to all other 
relevant legal precedent.  

As for the evidence necessary to 
substantiate the veteran's claim, the 
notice must provide the following: 


(a)  The evidence must show that 
the veteran incurred a disease or 
injury or aggravation thereof as 
the result of hospitalization, 
medical or surgical treatment, 
submission to a VA examination, or 
the pursuit of a course of 
vocational rehabilitation.  In 
cases of medical care, proof of 
actual causation between the 
treatment and the disease or injury 
is required; the disease or injury 
may not be merely coincidental 
therewith.  The "necessary 
consequences" of properly 
administered medical treatment to 
which the veteran consented are not 
compensable.  

(b)  The disease or injury or 
aggravation thereof cannot be the 
result of the veteran's own willful 
misconduct.  
  
(c)  Such disease or injury or 
aggravation thereof must result in 
additional disability.  The 
presence of additional disease or 
injury is determined by comparing 
the state of the veteran's physical 
condition immediately preceding the 
disease or injury with the 
subsequent physical condition 
resulting from the disease or 
injury. 

2.	If additional information is received or 
secured in response to the above VCAA 
notice, the RO should readjudicate the 
issue on appeal, considering any new 
evidence secured since the February 2006 
SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


